DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Election/Restrictions
Claims 5, 6 and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4, 8-11 and 18-20 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lederer et al. (US 2013/0123413).
	In Examples 1-3 in Table 2, Lederer et al. teach automotive interior parts prepared from thermoplastic compositions comprising 
	(a) heterophasic propylene copolymer(s) (exemplified in Table 2 at 55.68 to 60.68%),
	(b) a high aspect ratio (HAR) Talc as a filler (exemplified in Table 2 at 21.30 to 22%),
	(c) ethylene olefin elastomer (exemplified at 15%)
	(d) an amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part, with C18 Oleamide (cis-9-octadecenamide) being especially suitable (¶178) (exemplified in Table 2 at 0.20 %),
	(e) a phenolic antioxidant additive (Footnote in Table 2 recited * Rest to 100% are additives, like antioxidants, which are preferably phenolic antioxidants [See ¶ 121], this given the content of the other components  of E1-E3, amounts to up to 2.5% of the phenolic antioxidants);
	wherein (a)-(e) are present in various weight ranges consistent with the present claims. 
	It is noted that while Lederer et al. teaches 10-25 wt% of styrene block copolymer (SBC), the styrene block copolymer may also preferably be hydrogenated-styrene-vinyl isoprene (SIS). (See ¶ 110) Thus, styrene-ethylene-butadiene-styrene (SEBS) is not require in the teaching of Lederer et al., which is consistent with the requirement for less than 0.01 wt% of styrene-ethylene-butadiene-styrene in applicant’s claims.  The 10-25 wt% of hydrogenated-styrene-vinyl isoprene (SIS) is not excluded from the present claims.
	Regarding claim 18, it is noted that in ¶ 45, the up to 50% of the heterophasic propylene copolymer, is taught to contain up to 25% of ethylene-propylene copolymer. Thus, the composition contains up to 12.5% ethylene-α-olefin elastomer.
	Regarding claim 20, while the claim recites the flexural modulus of the intermediate composition used in prepared the claimed interior automotive part, it is noted that the claims are not to the composition.  The properties of the composition, including the flexural modulus, do not apply and are not of the claimed automotive part.
	While Lederer et al. do not expressly teach the disclosed total carbon emission of the claimed part, it is reasonable that the part Lederer et al. would possess the presently claimed carbon emission since the composition of Lederer et al.’s automobile part is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, the reference still teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. (carbon emission) would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties. " In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990}. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
	If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim(s) 1, 3, 4, 7-11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lederer et al. (EP 2410007)
	In Example 1 in Table 2 of EP 2410007, Lederer et al. teach a thermoplastic composition comprising 
	(a) heterophasic propylene copolymer(s) (HECO 1 and 2) (exemplified in Table 2 at 57%), 
	(b) a high aspect ratio (HAR) talc as a filler (Talc 2), (exemplified in Table 2 at 11-22%),
	(c) ethylene olefin elastomer (exemplified at 18%)
	(d) an amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part, with C18 Oleamide (cis-9-octadecenamide) being especially suitable (exemplified in Table 2 at 0.3 %), and 
	(e) a phenolic antioxidant additive (see Footnote * Rest to 100% are additives, like antioxidants, acc. to [0093] preferably phenolic antioxidants; this given the content of the other components  of E1 amounts to up to 2.7% of the phenolic antioxidants);
	wherein (a)-(e) are present in various weight ranges consistent with the present claims.  It is noted that Comparative example “CE2” also meet the requirements of the present claims, without a second Talc.
	In ¶ 150-151 of EP 2410007, Lederer et al. teach the production of automotive interior parts from these compositions.
	Regarding the less than 0.01% of the component “another talc”, as this component is not identified in the claims and the composition of the part features “comprising” open language, the presence of Talc 1 in the part does not necessarily read on the optional “another talc”, as this term reads on any “another talc”, which is not present.
	While Lederer et al. do not expressly teach the disclosed total carbon emission of the claimed part, it is reasonable that the part Lederer et al. would possess the presently claimed carbon emission since the composition of Lederer et al.’s automobile part is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, the reference still teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. (carbon emission) would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties. " In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990}. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
	If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lederer et al. (EP 2410007 or (US 2013/0123413) .
	While Lederer et al., above, may not expressly teach the disclosed tiger stripes value of the claims, it is reasonable that the automotive part of Lederer et al. would possess the presently claimed properties since the automotive part of Lederer et al. is essentially the same as the claimed automotive part and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old product is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, the reference still teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. (tiger stripes value) would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties. " In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990}. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
	If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the claim(s) have been considered but are moot because of new grounds of rejection.

Contrary to Applicant’s arguments, the present composition for the automobile part is taught by the prior art with similar specificity, and exemplified as such.

Regarding the carbon emissions of the automobile parts, it remains reasonable that the prior art automobile part with essentially the same composition as the claimed would possess the purported properties of the same claimed part.

	`Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE